DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.

Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-3, 5-21, 24-25, 30-32 are pending; claims 5-16, 24 are withdrawn 
This action is Non-Final.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Applicant is reminded of Rule 1.57(d)
(d) “Essential material” may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. “Essential material” is material that is necessary to: 
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) ; or 
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f) .

Claim Objections
Claim 17 is objected because the claim does not comply with Rule 1.121 as a previous amendment is repeated. Applicant amended claim 17 on 9/21/2020 to replace characteristic with data. The exact same change is present in the claims filed 1/22/2021. Applicant should work off a clean copy of the claims when making amendments and follow the rules set forth in 37 CFR 1.121.
Claim 17 filed 9/21/2020:

    PNG
    media_image1.png
    82
    648
    media_image1.png
    Greyscale

Claim 17 filed 1/22/2021:

    PNG
    media_image1.png
    82
    648
    media_image1.png
    Greyscale

-No action is required by applicant except to present the claim set in clear form if no further amendments are being made with the proper claim statuses, or properly make amendments in the next response from a clean set of the claims and properly track changes per Rule 1.121. This is a recurrent issue that may result in amendments not be entered if such discounting of Rule 1.121 continues.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 is rejected for inadequate written description because the specification as filed merely repeats the claim limitations without explaining how the claimed functional limitations generate the claimed results including for parameters claimed. 
Regarding claim 21, the limitations of “the non-sentinel biological signal or feature thereof is a responsiveness signal or feature thereof” is rejected for lack of adequate written description. The specification merely repeats similar language to the claimed limitations, however, the specification does not contain the necessary steps to generate the claimed signals as claimed to generate the claimed result. Applicant is invited to explain written description support. However, if applicant is relying on an incorporation by reference such would be 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 17-21, 25, 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21, the limitations of “the non-sentinel biological signal or feature thereof is a responsiveness signal or feature thereof” renders the claim indefinite in light of the specification. The specification merely repeats the claim limitations, but is unclear what the proper scope is afforded to the term of a “responsiveness signal or feature thereof" in light of the limitations of claims 21 and 17 and how such signals are generated. As the specification does not clearly set forth what is meant by these signals or how these signals are obtained the metes and bounds of the claim are unclear which renders the claim indefinite. In addition, applicant has made arguments on the record which further muddle what the correct metes and bounds of the claims are as:
applicant states on page 11 of the reply filed 1/22/2021 in response to “the non-sentinel biological signal or feature thereof is a responsiveness signal or feature thereof”: that “Applicant respectfully submits that a POSITA would find support for the above referenced limitation in at least paragraphs [0049] and [0078]”
applicant states on pages 19-20 “Applicant respectfully submits that administrating a test of responsiveness and/or utilizing an index value is not a biological signal”
As clearly evident, these two simultaneous stances held by applicant are conflicting and amounts to an attorney argument of what we mean to cover the scope is plainly evident in the disclosure (by mere repeating the claimed terms), but such is not what the art is doing. For examination purposes, the stance by applicant that responsive testing signals are not a biological signal is treated as an obvious error by applicant as claim 21 is present in the record (Applicant must confirm such to clarify the record). The fact that these statements are made, and yet claim 21 exists supports the Office interpretation that the data generated by performing a responsiveness test is indeed a biological signal under a broadest reasonable interpretation in view of the disclosure as filed.
Claims 1-3, 17-21, 25, 30-32 are rejected in view of the amendments to the independent claims and applicant’s arguments made in the response filed 1/22/2021.
The independent claims have been amended to recite the limitation “where the non-sentinel biological signal and the sentinel biological signal are different signal types”
Applicant argues on p. 19 of the response filed 1/22/2021 that brain impedance and brain potential are the same signal type
Claim 25 sentinel is autonomic signal (nervous system), non-sentinel is neurological signal (nervous system)
Claim 30 sentinel is heart rate, non-sentinel is heart rate variability
The specification does not recite “different type”, and does not set forth the delineation of what constitutes different type
Specification recites: 
“The detection of the brain state change may be performed by acquiring and analyzing a different biological signal of the patient from that on which the detection was based.”
“In some embodiments, the second biological signal or feature thereof may be selected from at least one of a cardiac signal or feature thereof, a kinetic signal or feature thereof, or a respiratory signal or feature thereof the first biological signal or feature thereof may be selected from at least one of the cardiac signal or feature thereof, the kinetic signal or feature thereof, and the respiratory signal or feature thereof, provided the first biological signal or feature thereof is different from the second biological signal or feature thereof the first indication may be based at least in part on the second biological signal or feature thereof and the first indication may be indicative of an epileptic event.”
“In some embodiments, the first and second biological signals or features thereof may be the same type of signal and/or same feature of a single signal collected at two different timescales, e.g., micro-, meso-, or macroscopic time scales”

	Thus, the issue is the uncertainty based on the record as to what the proper metes and bounds of the claimed features are for different signal types. Applicant takes the position that brain potential and brain impedance are not different signal types, yet at the same time heart rate and heart rate variation should be considered different types. Clearly, the position taken by Applicant is in direct conflict with the disclosure as filed and pending claims. Impedance is measured in Ohms, while potential is measured in Volts, clearly these are different types of signals and a consistent interpretation in view of the disclosure as filed. To remedy this rejection Applicant must state on the record that this prior position taken was in clear error. Counter, the rejection will be maintained until the record is clarified. For examination purposes, different signal type is interpreted as meaning not the exact same signal (e.g. heart rate is different signal type to heart rate variation) which is consistent with the disclosure as filed. The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 17, 19-20, 31-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Denison et al. (Denison, US 2008/0269631).
Regarding claim 1, Denison teaches a method, comprising:
receiving via a medical device (see entire document, especially Figures 3-10 reasonably read on the structure of medical device for all instances claimed) a sentinel biological signal from a patient (see Figure 14 310); 
analyzing via the medical device data relating to the sentinel biological signal (see Figures 10, 14 310 [0180] applying one of the previously described techniques to detect an onset of a seizure based on the impedance measurement; impedance is measured in Ohms. see also [0040] which discusses impedance measurements); 
determining via the medical device whether a seizure is about to occur based upon the analyzing (see Figure 14 312 yes/no; “about to occur” reasonably reads on a prediction see [0180] FIG. 14 is a flow diagram illustrating another technique for predicting a seizure in a patient based on an impedance measurement of the brain of a patient and a measurement of a 
acquiring via the medical device a non-sentinel biological signal solely in response to the determination that the seizure is about to occur where the non-sentinel biological signal and the sentinel biological signal are different signal types (see Figure 14 314, brain potential measured in Volts; impedance (ohms) and potential (volts) are two different types of signals, see figure 10. [0159] Seizure detection module 208 processes the received output signal using any of the previously described techniques, i.e., any of the previously described techniques for detecting onset of a seizure based on an impedance measurement or based on a measurement of a brain potential, such as a measurement of an EEG signal or ECoG signal. [0162] For example, impedance, EEG signals, and ECoG signals could be monitored simultaneously, on an alternating basis, or for validation purposes. [0170]. [0140] “In some embodiments, one type of measurements, i.e., impedance or brain potential, may be used to validate a brain seizure predicted based on the other type of measurement.” (Emphasis added)); 
analyzing via the medical device data relating to the non-sentinel biological signal acquired solely in response to the determination that the seizure is about to occur (see Figure 14, 
confirming via the medical device the seizure based upon the analyzing of the data relating to the non-sentinel biological signal (see Figure 14 316 yes, [0181] The method in FIG. 14 may decrease false positives by using a second measurement, e.g., a measurement of a brain potential or measurement of other electrical signal that indicates the onset of seizure, as a validation or confirmation step); 
performing via the medical device a responsive action in response to confirming the seizure, wherein the responsive action is an electrical therapy delivery (see Figure 14 yes 318 and subsequent responsive action therapy. [0181], [0034]-[0035], [0066] Electrodes 32A-B, 34A-B, 36A-B, and 38A-B may be implanted to measure the impedance near key regions of the brain, which are regions of the brain that are relevant to the occurrence of seizures. The key regions of the brain may include, for example, regions of the brain to which therapy is delivered in order to treat or prevent seizures. Examples of key regions of the brain include the cortex (e.g., front or motor cortex), brainstem, cranial nerves (e.g., the vagus nerve)); 
wherein analyzing data relating to the sentinel biological signal comprises: 
extracting data or features from the sentinel biological signal (see Figures 1B pattern, [0047]-[0048]); 
comparing at least one feature of the sentinel biological signal to a first reference feature (see Figures 1B pattern match template); and 
determining whether the comparing of the at least one feature of the sentinel biological signal to the first reference feature is indicative of a seizure data (see Figure 1B 10 yes/no; [0033] certain impedance values within the brain may indicate that the brain is in a "bias" state, 
wherein analyzing data or the features relating to the non-sentinel biological signal comprises: 
extracting data or features from the non-sentinel biological signal (see Figures 1B pattern, [0047]-[0048]; [0181] applying any of the previously mentioned techniques to detect onset of a seizure based on the measured potential);  
comparing at least one feature of the non-sentinel biological signal to a second reference feature (see Figures 1B pattern match template; [0181]); and 
determining whether the comparing of the at least one feature of non-sentinel biological signal to the second reference feature confirms an occurrence of an epileptic event (see Figure 14 316 yes/no corresponds to Fig. 1B method for potential pattern match yes/no of 10 in Figure 1B; [0181]).
Regarding claim 2, Denison teaches wherein the seizure is an epileptic seizure (see Figure 14 seizure, [0035] Neurological disorders that cause seizures, such as epilepsy, may be generated in one or more of regions of the brain, which may differ between patients.  The impedance in one or more of these "key regions" of the brain may be monitored.  These "key regions" of the brain may be, for example, regions of the brain to which therapy is delivered in order to treat or prevent seizures. Using interpretation of instant specification the identification of the event itself is [0045] In some embodiments, the brain state change is an epileptic event, such as a seizure. The brain state change detection module 170 is capable of detecting electrical, 
Regarding claim 3, Denison teaches wherein responsive action further comprises: issuing a warning to at least one of the patient, a caregiver or a healthcare provider (see Figure 14 318, [0007], [0034], [0042], [0046] In addition or instead of delivering therapy, an alarm may be provided upon the prediction of a seizure).
Regarding claim 17, Denison teaches a method, comprising:
sensing via a medical device (see entire document, especially Figures 3-10 reasonably read on the structure of medical device for all instances claimed) a sentinel biological signal or feature thereof with a first sensor or electrode (see Figures 10, 14 310 [0180] applying one of the previously described techniques to detect an onset of a seizure based on the impedance measurement; impedance is measured in Ohms. see also [0040] which discusses impedance measurements); 
analyzing via the medical device the sentinel biological signal or feature thereof to determine at least one feature (see Figure 14, [0180] applying one of the previously described techniques to detect an onset of a seizure based on the impedance measurement, Figures 1A/B threshold/pattern, [0047]-[0048]); 
detecting via the medical device a probable seizure based on the at least one feature thereof (see Figure 14 312 yes/no), 
wherein the detecting comprises comparing the feature to a reference value (see Figures 1A.B threshold comparison or pattern match template);
initiating via the medical device at least one responsive action comprising acquiring and analyzing a non-sentinel biological signal or feature thereof in response to the probable seizure 
confirming or not confirming via the medical device the probable seizure based on the analyzing the non-sentinel biological signal or feature thereof where the non-sentinel biological signal and the sentinel biological signal are different signal types  (see Figure 14 316 yes/no, [0181] The method in FIG. 14 may decrease false positives by using a second measurement, e.g., a measurement of a brain potential or measurement of other electrical signal that indicates the onset of seizure, as a validation or confirmation step. -impedance (ohms) and potential (volts) are two different types of signals, see figure 10. [0159] Seizure detection module 208 processes the received output signal using any of the previously described techniques, i.e., any of the previously described techniques for detecting onset of a seizure based on an impedance measurement or based on a measurement of a brain potential, such as a measurement of an EEG signal or ECoG signal. [0162] For example, impedance, EEG signals, and ECoG signals could be monitored simultaneously, on an alternating basis, or for validation purposes. [0170]. [0140] “In some embodiments, one type of measurements, i.e., impedance or brain potential, may be used to validate a brain seizure predicted based on the other type of measurement.” (Emphasis added));
wherein analyzing data relating to the sentinel biological signal comprises: 
extracting data or features from the sentinel biological signal (see Figures 1B pattern, [0047]-[0048]);   
comparing at least one feature of the sentinel biological signal to a first reference feature (see Figures 1B pattern match template); and 

wherein analyzing data or the features relating to the non-sentinel biological signal comprises: 
extracting data or features from the non-sentinel biological signal (see Figures 1B pattern, [0047]-[0048]; [0181] applying any of the previously mentioned techniques to detect onset of a seizure based on the measured potential); 
comparing at least one feature of the non-sentinel biological signal to a second reference feature (see Figures 1B pattern match template; [0181]); and 
determining whether the comparing of the at least one feature of non-sentinel biological signal to the second reference feature confirms an occurrence of an epileptic event (see Figure 14 316 yes/no corresponds to Fig. 1B method for potential pattern match yes/no of 10 in Figure 1B; [0181], [0035], [0045]); and 
delivering an electrical therapy to a vagus nerve based on the occurrence of the epileptic event (see Figure 14 yes 318 and subsequent responsive action therapy. [0181], [0034]-[0035], [0066] Electrodes 32A-B, 34A-B, 36A-B, and 38A-B may be implanted to measure the impedance near key regions of the brain, which are regions of the brain that are relevant to the occurrence of seizures. The key regions of the brain may include, for example, regions of the 
Regarding claim 19, Denison teaches confirming a seizure based on the non-sentinel biological signal or feature thereof (see Figure 14 316); 
confirming an end of the seizure based on a value returning to a baseline number (see [0037], [0043] Figure 14 loop repeats to 310, reads on the iteration of detection after therapy applied, where 312 or 316 reads a ‘no’ indicating level not reached and reasonably reads on such being a baseline number) and
stopping acquiring or analyzing of the non-sentinel biological signal or feature thereof based on the detection of the end of the seizure (see Figure 14, reasonably reads on the “no” of 316).  
Regarding claim 20, Denison teaches wherein the responsive action further comprises at least one of acquiring the non-sentinel biological signal or feature thereof with a second sensor or buffering the non-sentinel biological signal or feature thereof to a memory buffer (see Figure 14 314, Figure 10).
Regarding claim 31, Denison teaches wherein the acquisition of the non-sentinel biological signal ceases in response to the determination that an occurrence of the seizure has been confirmed and acquisition of the non-sentinel biological signal is resumed upon a second determination that a second seizure is about to occur (reasonably reads on the normal operation of the loop of Figure 14).
Regarding claim 32, Denison teaches wherein the determination that the seizure is about to occur refers to an onset of the epileptic event (see Figure 14 seizure, [0035] Neurological .

Claims 1-2, 17-21, 25, 31-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Osorio (US 2011/0251468).
Regarding claim 1, Osorio teaches a method, comprising: 
receiving via a medical device (see entire document, especially Figures reasonably read on the structure of medical device for all instances claimed) a sentinel biological signal from a patient (see Figure 5, elements 512-524, 526 ability to receive data. [0119] The autonomic or neurologic index data processing unit 525 may comprise one or more subunits capable of performing autonomic or neurologic index quantification); 
analyzing via the medical device data relating to the sentinel biological signal (see Figure 5 element 525 [0118]-[0120], and Figures 6a-e element 610. [0120] Turning now to FIG. 6A, a flowchart depiction of a method of determining a responsiveness of a patient is shown, in accordance with one illustrative embodiment of the present invention. Monitoring 610 for an indication of a triggering event, such as a signal from autonomic or neurologic index detection unit 265a, is performed. [0121] After monitoring 610 is performed, a determination such as a medical event indicated by autonomic or neurologic index detection unit 265a); 
determining via the medical device whether a seizure is about to occur based upon the analyzing (see Figures 6a-e element 620; [0062] The triggering event for testing responsiveness may include one or more of a) an indication from a medical event detection algorithm, based upon one or more body parameters of the patient, that a medical event relevant to the patient's condition is occurring or is imminent (e.g., detection of a future, imminent, or on-going epileptic seizure or other medical event using heart or other autonomic indices or brain activity of the patient, which may also be described as a positive or affirmative output of a medical event detection algorithm (POMEDA))); 
acquiring via the medical device a non-sentinel biological signal solely in response to the determination that the seizure is about to occur where the non-sentinel biological signal and the sentinel biological signal are different signal types (see Figure 6B-E processes disclosed that responsive tests data solely is acquired due to 610 and 620 conditions met, [0078]-[0102] various data from tests confirm event, for example, [0097]-[0098]); 
analyzing via the medical device data relating to the non-sentinel biological signal acquired solely in response to the determination that the seizure is about to occur (see Figures 6a-e, elements 640, 660, 675, 681-686, test of responsiveness; [0078]-[0102] various tests); 
confirming via the medical device the seizure based upon the analyzing of the data relating to the non-sentinel biological signal (see [0078]-[0102] various tests confirm event, for example, [0097]-[0098] “validate detections” based on test of responsiveness); 

wherein analyzing data relating to the sentinel biological signal comprises: 
extracting data or features from the sentinel biological signal (see Figure 5, data gathered from raw signals); 
comparing at least one feature of the sentinel biological signal to a first reference feature (see [0074]-[0075]); and 
determining whether the comparing of the at least one feature of the sentinel biological signal to the first reference feature is indicative of a seizure data (see [0074]-[0075]. Plain meaning of data is information, and the results of the comparing to threshold are to determine triggering state, which is certainly a determination indicative of a seizure data); and 
wherein analyzing data or the features relating to the non-sentinel biological signal comprises: 
extracting data or features from the non-sentinel biological signal (see Figure 6B-E, [0078]-[0102] various tests confirm event, for example, [0097]-[0098]);  
comparing at least one feature of the non-sentinel biological signal to a second reference feature (see [0087]-[0102]); and 
determining whether the comparing of the at least one feature of non-sentinel biological signal to the second reference feature confirms an occurrence of an epileptic event (see Figure 6E).
Regarding claim 2, Osorio teaches wherein the seizure is an epileptic seizure (see [0062]).

sensing via a medical device a sentinel biological signal or feature thereof with a first sensor or electrode (see Figure 5, elements 512-524); 
analyzing via the medical device sentinel biological signal or feature thereof to determine at least one feature (see Figure 5 element 525 [0118]-[0120], and Figures 6a-e element 610); 
detecting via the medical device a probable seizure based on the at least one feature thereof (see Figures 6a-e element 620), 
wherein the detecting comprises comparing the feature to a reference value (see [0074]-[0075]);
initiating via the medical device at least one responsive action comprising acquiring and analyzing a non-sentinel biological signal or feature thereof in response to the probable seizure (see Figures 6a-e, elements 640, 660, 675, 681-686, test of responsiveness; [0078]-[0102] data from various tests); 
confirming or not confirming via the medical device the probable seizure based on the analyzing the second biological signal or feature thereof where the non-sentinel biological signal and the sentinel biological signal are different signal types (see [0078]-[0102] various tests generate data used to confirm event, for example, [0097]-[0098] “validate detections” based on test of responsiveness);
wherein analyzing data relating to the sentinel biological signal comprises: 
extracting data or features from the sentinel biological signal (see Figure 5, data gathered from raw signals);   
comparing at least one feature of the sentinel biological signal to a first reference feature (see [0074]-[0075]); and 

wherein analyzing data or the features relating to the non-sentinel biological signal comprises: 
extracting data or features from the non-sentinel biological signal (see Figure 6B-E, [0078]-[0102] various tests confirm event, for example, [0097]-[0098]); 
comparing at least one feature of the non-sentinel biological signal to a second reference feature (see [0087]-[0102]); and 
determining whether the comparing of the at least one feature of non-sentinel biological signal to the second reference feature confirms an occurrence of an epileptic event (see Figure 6E); and 
delivering an electrical therapy to a vagus nerve based on the occurrence of the epileptic event (see Figures 6A-E deliver therapy or modify therapy [0007], [0038], [0048], [0050], [0112], [0113], [0202]).  
Regarding claim 18, Osorio teaches wherein the sentinel biological signal or feature thereof is selected from a cardiac signal or feature thereof, a kinetic signal or feature thereof, or both (see [0074] For still a further example, a plurality of autonomic and/or neurologic (e.g., brain, cranial nerve, or kinetic) index value(s) may be used to determine whether a medical event has occurred.  For example, the triggering event may be a finding that the patient's heart rate is above a threshold value at a time when a body kinetic signal shows the patient's body orientation 
Regarding claim 19, Osorio teaches confirming a seizure based on the non-sentinel biological signal or feature thereof (see Figures 6a-e element 640 to 660 or 690); 
confirming an end of the seizure based on a value returning to a baseline number (see Figures 6a-e elements 620, [0074]-[0075] threshold level not reached indicating triggering level not reached and reasonably reads on such being a baseline number); and
stopping acquiring or analyzing of the non-sentinel biological signal or feature thereof based on the detection of the end of the seizure (see Figures 6a-e element 620 and/or 660 “No” after a detection for the loop repeating).  
Regarding claim 20 Osorio teaches wherein the responsive action further comprises at least one of acquiring the non-sentinel biological signal or feature thereof with a second sensor or buffering the non-sentinel biological signal or feature thereof to a memory buffer (see [0078]-[0102] various tests sensed, memory storing data [0104]).

Regarding claim 25, Osorio teaches the sentinel biological signal is an autonomic signal and the non-sentinel biological signal is a neurologic signal (autonomic indicia or heart taught for sentinel signal, see entire document, especially [0120], [0121], [0062] The triggering event for testing responsiveness may include one or more of a) an indication from a medical event detection algorithm, based upon one or more body parameters of the patient, that a medical event relevant to the patient's condition is occurring or is imminent (e.g., detection of a future, imminent, or on-going epileptic seizure or other medical event using heart or other autonomic indices or brain activity of the patient, which may also be described as a positive or affirmative output of a medical event detection algorithm (POMEDA)), [0066]-[0069]; [0088] In certain embodiments, one or more autonomic and/or neurologic indices may give information relating to the patient's attention and/or effort given to the test. [0096] In one embodiment, the difficulty and duration of the degree of responsiveness test may be optimized according to the cost of detection or the clinician's desired balance of sensitivity (low false negative rate) and specificity (low false positive rate), and/or to account for changes in event severity over time. Doing so may require co-analysis of the degree of responsiveness test results with another indicator of a medical event, such as can be read from an autonomic (e.g., heart rate) or neurologic, (e.g., EEG) of the patient, or some other indicator that may exist or be developed).

Regarding claim 32, Osorio teaches wherein the determination that the seizure is about to occur refers to an onset of the epileptic event (see entire document, especially see [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osorio (US 2011/0251468).
.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Denison et al. (Denison, US 2008/0269631).
Regarding claim 18, Denison teaches an embodiment in Figure 14 where two distinct event detections are taught to confirm an event. The embodiment of Figure 14 does not directly teach wherein the sentinel biological signal or feature thereof is selected from a cardiac signal or feature thereof, a kinetic signal or feature thereof, or both; and the non-sentinel biological signal or feature thereof is selected from the cardiac signal or feature thereof, an kinetic signal or feature thereof, a respiratory signal or feature thereof, an oxygen saturation signal or feature thereof, based on the second biological signal or feature thereof being different from the first biological signal or feature thereof. However, Denison does teach that an event can be detected by both a cardiac and kinetic signal detection (see [0056] During the same trial period of time, the actual occurrence of a seizure is sensed and the date and time of the seizure are recorded (12).  Any suitable technique may be used for detecting the actual occurrence of a seizure.  In other embodiments, a system that detects an abnormal tremor or abnormal body movement, e.g., via one or more accelerometers may be used to detect the actual occurrence of a seizure.  In yet another embodiment, a heart rate of the patient may be monitored, where a change in heart rate may indicate an onset of a seizure (emphasis added)). As Denison does suggest that other seizure detections can be used as variants to potential/impedance detection it would have been obvious to one of ordinary skill in the art at the time of the invention as a simple substitution of one element for another to replace the detections described in Figure 14, for example heart rate and kinetic, to obtain predictable results of detecting seizures by two independent methods to confirm seizure occurrence.

Claim 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osorio (US 2011/0251468) as applied to claim 1 above, and further in view of Osorio’711 (US 2012/0046711).
Regarding claim 30, Osorio teaches extracting a feature from the sentinel biological signal and the non-sentinel biological signal (see Figure 5, [0074-[0075]. see Figure 6B-E, [0078]-[0102] various tests confirm event, for example, [0097]-[0098]), but does not directly teach wherein the feature of the sentinel signal is heart rate and the non-sentinel signal is heart rate variability or EKG morphology. However, Osorio does teach that the same features may be used during monitoring and responsive testing and such features may be heart rate and heart rate may be the heart rate, a change in the heart rate, or the rate of change in heart rate, and the triggering event may be a heart rate above a first previously determined value, a heart rate below a second previously determined value, or a rate of change of heart rate above a third previously determined value, a heart rate variability above or below a fourth or fifth previously determined value, among others. Other cardiovascular indices values include, but are not limited to, blood pressure, heart sounds, heart rhythm, heartbeat wave morphology, heartbeat complex morphology, or the shape of the deflection of the thoracic wall as the heart apex beats against it, among others. Such cardiovascular index values can be detected by electrocardiography, blood pressure monitors, a microphone, or apexcardiography, among others. [0062] The triggering event for testing responsiveness may include one or more of a) an indication from a medical event detection algorithm, based upon one or more body parameters of the patient, that a medical event relevant to the patient's condition is occurring or is imminent (e.g., detection of a future, imminent, or on-going epileptic seizure or other medical event using heart or other autonomic indices or brain activity of the patient, which may also be described as a positive or affirmative output of a medical event detection algorithm (POMEDA)), [0066]-[0069]; [0088] In certain embodiments, one or more autonomic and/or neurologic indices may give information relating to the patient's attention and/or effort given to the test. [0112] The medical device system of one embodiment of the present invention provides for software module(s) that are capable of acquiring, storing, and processing various forms of data, such as patient data/parameters (e.g., demographic data, physiological data such as autonomic and neurologic index values, such as heart rate or EKG morphology changes or breathing rate .

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims filed 1/22/2021.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered but are not persuasive.
Regarding claim 21, applicant merely argues the amendments address the rejection. The examiner respectfully disagrees. In addition, applicant’s new position on p. 14 in the response filed 9/21/2020, and p. 19-20 filed 1/22/2021 further supports a lack of adequate written description and further makes the metes and bounds of the claim unclear. Applicant states “that administering a test of responsiveness and/or utilizing an index value in not a biological signal” in regards to arguments related to claim 1. Thus, for claim 21, if the signal in the art produced by the application of a responsive test is not a responsiveness signal, then what is such a signal? The 
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive.
In regards to Applicant’s arguments that Denison uses the same signal type and does not teach the invention, the examiner respectfully disagrees. First, impedance measurements and brain potential measurement are two distinct (different type) of measurements. One measures the reaction of the brain to an applied current and units are Ohms, the other measures the brain potentials (such as EEG and is in units of Volts). Such features, as explained in the rejection, read on the teaching of Denison, for example Figure 14. The Examiner sees no persuasive argument or reason why these features of Figure 14 do not read on the features being claimed as presented in the rejection. Applicant next argues: 
“In addition, the Office states “one measures the reaction of the brain to an applied current, the other measures the brain action potentials”. Applicant has searched Denison and cannot find support for the impedance measurement being two signals where a first signal measures the reaction of the brain to the applied current and a second signal measures the brain action potentials. In fact, Denison does not mention the term action potential anywhere in the disclosure. Applicant respectfully requests the Office provide citations in Denison to support the above-referenced statement. Therefore Denison does not disclose these limitations”
First, nowhere is there an explanation that the impedance itself is two measurements. Contrary, the art, rejection, and prior response to arguments make it clear, these are two distinct measurements. Applicant appears to have a misunderstanding of the basic nature of the [0140] In some embodiments, one type of measurements, i.e., impedance or brain potential, may be used to validate a brain seizure predicted based on the other type of measurement.
In regards to Osorio, clearly Osorio teaches these features as claimed as different measurements are relied upon in Osorio for Seizure confirmation as explained in the rejection. Applicant may be their own lexicographer. Applicant repeats previous arguments that data from performance of responsive tests are not biological signals. As has been stated in the prior Final rejection, and prior advisory action, and now repeated on the record for a third time: This argument is a bit perplexing in view of claim 21 which states “the non-sentinel biological signal or feature thereof is a responsiveness signal or feature thereof”. The Office position is that the data generated by performance of responsive test reads on non-sentinel biological signal as such signals are produced by a biological entity and such interpretation is consistent with claim 21. The examiner fails to see how any one of the tests from the citations in the rejection based on Osorio are not a biological signal under a broadest reasonable interpretation. What is a responsive test signal or feature thereof in the instant disclosure? While the disclosure is silent to any particulars as addressed above, i.e. the disclosure contains no examples or supporting description of functional workings, all the record has is now an argument that such is not what is completed by Osorio. This is not persuasive as the mechanism that is discussed in the instant disclosure “the neurologic data acquisition unit 270 may also contain a responsiveness/awareness unit 269 that may be used to determine a patient's responsiveness to testing/stimuli and/or a patient's awareness of their surroundings” is reasonably similar to the teachings of Osorio paragraphs [0078]-[0102]. The examiner has been presented with no persuasive arguments that such signals produced from performing these responsive tests are not biological signals under a 
The rejections are respectfully maintained as updated above to account for the amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guttag et al. (Guttag, US 2006/0111644) teaches a similar system which identifies further classification of seizures can be made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791